Citation Nr: 0006612	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-10 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a rating in excess of 10 percent for right 
inguinal herniorrhaphy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968 and from May 1984 to November 1988.  His 
appeal comes before the Board of Veterans' Appeals (Board) 
from an August 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  This case was REMANDED to the RO in May 1999, and 
it is again before the Board for appellate consideration.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's claim.

2.  The veteran's inguinal hernia is not palpable and there 
is no clinical evidence that it is not well supported by 
truss or not readily reducible.

3.  The veteran has post-surgical right inguinal hernia 
repair neuralgia and extreme sensitivity in his right groin 
area.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right inguinal herniorrhaphy have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.10, 4.13, 4.114, Diagnostic Code 7338 (1999).

2.  The criteria for an evaluation of 10 percent for post-
surgical right inguinal hernia repair neuralgia have been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.13, 4.20, 4.124a, Diagnostic 
Code 8730 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend that he has 
suffered nerve damage as a result of a hernia repair 
operation and that he should be separately rated because he 
has pain in his right groin area.  The Board recognizes this 
contention; however, the preliminary issue is whether he has 
submitted a well-grounded claim, and if so, whether the VA 
has properly assisted him in the development of his claim.  
Considering the veteran's contentions, the Board finds his 
claim plausible and capable of substantiation and therefore 
well grounded within the meaning of 38 C.F.R. § 5107(a) (West 
1991).  See Caffrey v. Brown, 6 Vet.App. 337, 381 (1994); 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  The 
Board is also satisfied that the RO has properly developed 
all relevant evidence necessary for an equitable disposition 
of this appeal.  Therefore, no further assistance to the 
veteran is required pursuant to 38 U.S.C.A. § 5107(a) (West 
1991).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board concludes that this case presents no evidentiary 
considerations, except as noted below, which warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disabilities 
adversely affect his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Although 
regulations require that a disability be viewed in relation 
to its whole recorded history, see 38 C.F.R. §§ 4.1, 4.2, 
4.41, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The RO service connected the veteran's right inguinal 
herniorrhaphy by an April 1989 rating decision and it is 
currently evaluated as 10 percent disabling under Diagnostic 
Code (DC) 7338.  Under DC 7338, a 10 percent evaluation is 
warranted for inguinal hernia postoperative recurrent, 
readily reducible and well supported by truss or belt.  A 30 
percent evaluation is warranted for small inguinal hernia, 
postoperative recurrent, or unoperated irremediable, not well 
supported by truss, or not readily reducible.  A 60 percent 
evaluation is warranted for large inguinal hernia, 
postoperative, recurrent, not well supported under ordinary 
conditions and not readily reducible, when considered 
inoperable.  38 U.S.C.A. § 4.114, DC 7338.

According to a VA examination report dated in January 1989, 
the veteran had developed pain in his left groin as of July 
1988 and he had been seen on various occasions, but no 
medical determination was made concerning this problem until 
November 1988.  At that point, the veteran underwent surgery 
to repair a right inguinal hernia at the VA Medical Center in 
Newington, Connecticut.  Apparently, the operation was 
performed with limited success.  In fact, the veteran 
reported in December 1989 that he had increased pain in the 
right groin region since the November 1988 surgery.  A VA 
examiner in December 1989 indicated that he could find no 
abnormalities regarding the veteran's post-operative right 
inguinal hernia.  However, he reported that the veteran 
exhibited a significant discomfort when the right scrotal 
content was examined, and he could not explain the 
discomfort.

The veteran again underwent surgery in September 1996 because 
of his hernia.  During a VA examination in July 1997, the 
examining physician could find no abnormalities.  He 
diagnosed the veteran with post herniorrhaphy neuralgia on 
the right side.  He also noted that the veteran was being 
treated with analgesics.

In November 1998, the veteran appeared before the undersigned 
Board Member at a personal hearing.  Essentially, the veteran 
testified that he had experienced pain and numbness in his 
right testis and groin area, especially since his November 
1988 operation.  He indicated that the pain was triggered 
when he engaged in any sort of activity, including walking, 
lifting, and sexual relations.  He stated that his November 
1998 hernia repair operation had resulted in nerve damage and 
the operation in September 1996 was supposed to have 
corrected this problem.  However, the veteran offered his 
opinion that inasmuch as he continued to experience pain, and 
he had been diagnosed as having neurological involvement, 
that this problem was not in fact corrected.

At a VA examination in June 1999, the veteran reported that 
he had "pulling" in the right groin and in the right 
testicle.  He also stated that he occasionally woke up with a 
burning above the right testicle, that ejaculation was not 
pleasurable, and that the right testicle was sensitive to 
touching.  The examiner diagnosed post surgical right 
inguinal hernia repair neuralgia and she ordered a 
consultation.  The July 1999 consultation report reflects 
that on physical examination, there was no testicular or 
epididymal abnormality palpable.  However, the veteran had 
extreme sensitivity in that area, greater on the right side 
than on the left side.  The examiner also reported that no 
hernia was palpable.

Considering the clinical evidence of record, the Board finds 
that an increase under DC 7338 is not warranted because the 
veteran's hernia is simply not symptomatic of a higher 
evaluation.  In this regard, there is no evidence that the 
hernia is not well supported by truss or not readily 
reducible.  Moreover, a February 2000 statement from the 
veteran's representative shows that he is not disputing the 
10 percent evaluation for right inguinal herniorrhaphy under 
DC 7338.  Rather, he feels that he has suffered nerve damage 
affecting his groin area and the condition manifests itself 
in the form of pain in his right testis.

Inasmuch as the VA examiners in July 1997 and June 1999 
diagnosed the veteran with post surgical right inguinal 
hernia repair neuralgia, the Board concludes that the veteran 
has neuralgia which is etiologically related to his right 
inguinal herniorrhaphy.  Under DC 8730, mild or moderate 
neuralgia of the ilio-inguinal nerve warrants a noncompenable 
evaluation.  Severe neuralgia warrants a 10 percent 
evaluation.  38 C.F.R. § 4.124a, DC 8730.  Because the 
consultation report of July 1999 demonstrates that the 
veteran has "severe sensitivity" in the right side of his 
groin, the Board will apply the 10 percent evaluation for 
severe neuralgia of the ilio-inguinal nerve.  This is a 
separate evaluation and does not constitute the higher 
evaluation for right inguinal herniorrhaphy under DC 7338; 
the veteran's claim under DC 7338 is denied.


ORDER

Entitlement to a rating in excess of 10 percent for right 
inguinal herniorrhaphy is denied.

Entitlement to a rating of 10 percent for post-surgical right 
inguinal hernia repair neuralgia is granted, subject to the 
statutory and regulatory provisions governing the payment of 
monetary benefits.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

